             Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 1 of 22




                                UNITED STATES DISTRICT COURT

                                  EASTERN DISTRICT OF LOUISIANA

TIG INSURANCE COMPANY,                          *       CIVIL CASE NO.:
AS SUCCESSOR BY MERGER TO                       *
AMERICAN SAFETY INDEMNITY                       *
COMPANY (“ASIC”)                                *
                                                *       SECTION: “ ” ( )
VERSUS                                          *
                                                *       JUDGE:
MAKE IT RIGHT FOUNDATION,                       *
MAKE IT RIGHT-NEW ORLEANS,                      *
LLC, MAKE IT RIGHT-NEW                          *
ORLEANS HOUSING, LLC,                           *
THOMAS F. DARDEN, III, S.H “JIM” *
FOGLEMAN, SAMUEL W. WHITT.                      *       MAG. JUDGE:
MAURICE COLEMAN and LATOYA                      *
KING                                            *
* * * * * * * * * * * * * * * * * * * * * * * * * * ** * * * * * * * * * * * * * * * * * * * * * * * * * *
                     COMPLAINT FOR DECLARATORY JUDGMENT

              NOW INTO COURT, through undersigned counsel, comes Complainant, TIG Insurance

    Company, as successor by merger to American Safety Indemnity Company (“ASIC”), who

    respectfully represents as follows:

                                     NATURE OF THE ACTION

                                                    1.

              ASIC brings this Complaint against Make it Right Foundation (“MIRF”), Make It Right-New

Orleans, LLC (“MIRNO”), Make It Right New Orleans Housing, LLC (“MIRNOH”), Thomas

Darden, III (“Darden”), S.H. Fogelman (“Fogelman”), Samuel Whitt (“Whitt”), Maurice Coleman

(“Coleman”) and Latoya King (“King”) (collectively "Defendants"). ASIC seeks, and is entitled to, a

judicial declaration that ASIC has no obligation to defend or indemnify the Defendants in relation to

claims asserted by the Plaintiffs in the Underlying Action as defined below.



00831271-1                                           1
             Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 2 of 22




                                             THE PARTIES

                                                 Plaintiff

                                                    2.

              TIG Insurance Company, as successor by merger to American Safety Indemnity

Company (“ASIC”) is a stock insurer domiciled in California, with a principal place of business in

New Hampshire, authorized to do and doing business in the State of Louisiana within the jurisdiction

of this Honorable Court.

                                               Defendants

                                                    3.

              Defendant, Make It Right Foundation, is a corporation organized and existing under the

laws of the State of Delaware with its principal place of business in a state other than California or

New Hampshire and authorized to do and doing business in the State of Louisiana.

                                                    4.

              Defendant, Make it Right New Orleans, LLC is a limited liability company and a wholly

owned subsidiary of Make It Right Foundation, organized under the laws of the State of Delaware

with its principal place of business in a state other than California or New Hampshire and

authorized to do and doing business in the State of Louisiana.

                                                    5.

              Defendant, Make It Right New Orleans Housing, LLC is a limited liability company

and a wholly owned subsidiary of the Make It Right Foundation, organized under the laws of the

State of Delaware with its principal place of business in a state other than California or New

Hampshire and authorized to do and doing business in the State of Louisiana.



00831271-1                                           2
             Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 3 of 22




                                                    6.

              Defendant Thomas F. Darden, III, on information and belief, a person of the full age of

majority and a resident of the State of North Carolina, who was allegedly an Officer and/or Chief

Executive Officer and/or Board Member of the Make It Right Foundation and/or Make It Right-

New Orleans, LLC, and/or Make It Right-New Orleans Housing, LLC from 2007 through 2014.


                                                    7.

              Defendant S.H. “Jim” Fogleman, on information and belief, a person of the full age of

majority and a resident of Raleigh, North Carolina who was allegedly a Treasurer/Secretary of Make

It Right Foundation and/or Make It Right-New Orleans, LLC, and/or Make It Right-New Orleans

Housing, LLC, from 2007 through March 2016.

                                                    8.

              Defendant Samuel W. Whitt, on information and belief, a person of the full age of

majority and a resident of Raleigh, North Carolina who was allegedly a Chairperson of Make It

Right Foundation and/or Make It Right-New Orleans, LLC, and/or Make It Right-New Orleans

Housing, LLC, from 2007 through March 2016.


                                                    9.

              Defendant Maurice Coleman, on information and belief, a person of the full age of

majority and a resident of and domiciled in Zachary, Louisiana, who was allegedly a member of the

Board of Directors of Make It Right Foundation and/or Make It Right-New Orleans, LLC, and/or

Make It Right-New Orleans Housing, LLC), from 2010 through March 2016.




00831271-1                                           3
             Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 4 of 22




                                                          10.

              Defendant Latoya King, on information and belief, a person of the full age of majority and

a resident of Raleigh, North Carolina who was allegedly a Vice President of Make It Right

Foundation and/or Make It Right-New Orleans, LLC, and/or Make It Right-New Orleans

Housing, LLC), from 2008 through March 2013.



                                        JURISDICTION AND VENUE

                                                          11.

              This Court has jurisdiction over the subject matter of this Complaint pursuant to 28

   U.S.C. §§ 1332, 2201, and 2202. Complete diversity of citizenship exists between the parties,

   and the amount in controversy between ASIC and each Defendant is in excess of $75,000,

   exclusive of interest and costs.

                                                          12.

              Venue is proper in this District pursuant to 28 U.S.C. § 1391(a), (c) and (g).



                                            UNDERLYING ACTION

                                                          13.

              From approximately March 2008 to approximately August 2015, a number of single-

   family homes were constructed by Make It Right Foundation in New Orleans, Louisiana.

                                                          14.

              Upon information and belief, one or more of these homes were sold to Lloyd Francis,

   Jennifer Ducuir, Walter Claiborne, Alfreda Claiborne, Julia Keeler, and Ann Parfaite.



00831271-1                                                 4
             Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 5 of 22




                                                       15.

              On September 7, 2018, Lloyd Francis and Jennifer Decuir filed a Petition in state court seeking

damages, individually and purportedly on behalf of others similarly-situated (collectively “Plaintiffs in the

Underlying Action” or “PUA”), based on claims that their homes were constructed and built in a

deficient manner. The First Amended Petition was filed on July 19, 2019, and is attached hereto as

Exhibit A. In the First Amended Petition, the PUA state that they will establish damages in excess of

$20 million. On October 18, 2019, the PUA filed a Second Amended Petition to add Walter Claiborne,

Alfreda Claiborne, Julia Keeler, and Ann Parfaite as additional plaintiffs.

                                                       16.

              In the First Amended Petition, the PUA allege the following damages, provided below in

   pertinent part:


                                                       83.

              Plaintiffs' homes designed, constructed, built, and/or sold by the Foundation
              entities herein were deficiently constructed and built, and/or used such defective
              products which caused a multitude of damages, including but not limited to:

              a. Water intrusion, trapped water, and moisture resulting from the construction
              defects has resulted in the growth of mold and other bacteria and has resulted in
              delamination of building materials;
              b. Failure to properly vent properties has caused air quality problems;
              c. Structural problems;
              d. Electrical problems, including but not limited to faulty wiring, causing fire;
              e. Plumbing problems;
              f. Rotten wood;
              g. Use of improper building supplies has caused porches to rot;
              h. Use of improper building techniques has caused stair railings to fail;
              i. HVAC problems;
              j. Defective installation of electrical system;
              k. Defective installation of gas lines;
              l. Any and all other defects to be discovered.



00831271-1                                               5
             Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 6 of 22




                                                         85.

              Plaintiffs have and will continue to suffer a diminution of value of their property as
              a result of the actions and inactions of Defendants, all as set forth hereinabove.

                                                         86.

              Plaintiffs have and will continue to suffer financial loss for necessary repairs.

                                                         87.

              Plaintiffs have and will continue to suffer mental distress as some of the conditions
              of their home cause mold growth and other risks to health. As recent as January
              2019, homeowners received notices from the City advising that they needed to have
              their gas lines inspected as it had been discovered that homes had a covered up
              natural gas regulator which created risk for gas leaks.


                                                        17.

              Darden, Fogleman, Whitt, Coleman, and King subsequently made a tender to ASIC

regarding the above-referenced action, and are the only alleged officers, directors, and/or

employees of MIRF, MIRNO, or MIRNOH to do so.



                                             THE ASIC POLICIES


                                                         18.

              ASIC issued four Commercial General Liability policies to the Make it Right Foundation

and its associated entities, hereafter referred to as the “ASIC Policies” and attached to this

Complaint as Exhibit B. ASIC also issued four umbrella policies to Make It Right Foundation and

its associated entities which are attached to this Complaint as Exhibit C. All eight policies are set

forth below:




00831271-1                                                6
             Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 7 of 22




     Policy Number              Effective Dates                 Policy Limits

ESL025149-10-01            03/27/2010 – 03/27/2011      $1 Million Each Occurrence
                                                        $2 Million Products/Completed
                                                        Operations Aggregate
                                                        $2 Million General Aggregate
                                                        $2,500 Per Occurrence
                                                        Deductible
                                                        Defense Outside Limits
ESL025149-11-02            03/27/2011 – 03/27/2012      $1 Million Each Occurrence
                                                        $2 Million Products/Completed
                                                        Operations Aggregate
                                                        $2 Million General Aggregate
                                                        $2,500 Per Occurrence
                                                        Deductible
                                                        Defense Outside Limits
ESL1000922-1203            03/27/2012 – 03/27/2013      $1 Million Each Occurrence
                                                        $2 Million Products/Completed
                                                        Operations Aggregate
                                                        $2 Million General Aggregate
                                                        $2,500 Per Occurrence
                                                        Deductible
                                                        Defense Outside Limits
ESL1000922-1304            03/27/2013 – 03/27/2014      $1 Million Each Occurrence
                                                        $2 Million Products/Completed
                                                        Operations Aggregate
                                                        $2 Million General Aggregate
                                                        $2,500 Per Occurrence
                                                        Deductible
                                                        Defense Outside Limits
ESU025156-10-01            03/27/2010 – 03/27/2011      $2 Million Each Occurrence
                                                        $2 Million General Aggregate
ESU025156-11-02            03/27/2011 – 03/27/2012      $2 Million Each Occurrence
                                                        $2 Million General Aggregate
ESU1000911-1203            03/27/2012 – 03/27/2013      $2 Million Each Occurrence
                                                        $2 Million General Aggregate
ESU1000911-1304            03/27/2013 – 03/27/2014      $2 Million Each Occurrence
                                                        $2 Million General Aggregate




                                                  19.



00831271-1                                        7
             Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 8 of 22




              MIRNO, MIRNOH, and MIRF are all named insureds under the ASIC policies. The ASIC

Policies further provide that the following individuals and/or entities are “insureds” under the

policies:


              SECTION II – WHO IS AN INSURED

              1.      If you are designated in the Declarations as:

                                                       ***
                      c.      A limited liability company, you are an insured. Your members are
                              also insureds, but only with respect to the conduct of your business.
                              Your managers are insureds, but only with respect to their duties as
                              your managers.

                      d.      An organization other than a partnership, joint venture or limited
                              liability company, you are an insured. Your “executive officers” and
                              directors are insureds, but only with respect to their duties as your
                              officers or directors. Your stockholders are also insureds, but only
                              with respect to their liability as stockholders.

                                                       ***

              No person or organization is an insured with respect to the conduct of any current
              or past partnership, joint venture or limited liability company that is not shown as a
              Named Insured in the Declarations.

                                                       ***



                                                        20.

              Darden, Fogleman, Whitt, Coleman, and King are alleged by the PUA to be officers and

directors of MIRF, and/or MIRNO, and/or MIRNOH, and if so, qualify as “Insureds” under the

ASIC Policies.




00831271-1                                               8
             Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 9 of 22




                                                     21.

              The ASIC policies include form CG 00 01 07 98, which contains an Insuring Agreement

and various exclusions. The Insuring Agreement provides in part as follows:



              SECTION I – COVERAGES
              COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY

              1.     Insuring Agreement

                     a.     We will pay those sums that the insured becomes legally obligated to
                            pay as damages because of “bodily injury” or “property damage” to
                            which this insurance applies. We will have the right and duty to
                            defend the insured against any “suit” seeking those damages.
                            However, we will have no duty to defend the insured against any
                            “suit” seeking damages for “bodily injury” or “property damage” to
                            which this insurance does not apply. We may, at our discretion,
                            investigate any “occurrence” and settle any claim or “suit” that may
                            result. But:

                            (1)    The amount we will pay for damages is limited as described
                                   in Section III – Limits Of Insurance; and

                            (2)    Our right and duty to defend ends when we have used up
                                   the applicable limit of insurance in the payment of judgments
                                   or settlements under Coverages A or B or medical expenses
                                   under Coverage C.

                            No other obligation or liability to pay sums or perform acts or
                            services is covered unless explicitly provided for under
                            Supplementary Payments – Coverages A and B.

                     b.     This insurance applies to “bodily injury” and “property damage”
                            only if:

                            (1)    The “bodily injury” or “property damage” is caused by an
                                   “occurrence” that takes place in the “coverage territory”; and

                            (2)    The “bodily injury” or “property damage” occurs during the
                                   policy period.



00831271-1                                            9
         Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 10 of 22




                    c.      Damages because of “bodily injury” include damages claimed by any
                            person or organization for care, loss of services or death resulting at
                            any time from the “bodily injury”.

                                                     ***


                                                      22.

             Section V of the CG 00 01 07 98 form contains the following applicable definitions:


                                                     ***

             3.     “Bodily injury” means bodily injury, sickness or disease sustained by a
                    person, including death resulting from any of these at any time.

                                                     ***

             8.     “Impaired property” means tangible property, other than “your product” or
                    “your work”, that cannot be used or is less useful because:

                    a.      It incorporates “your product” or “your work” that is known or
                            thought to be defective, deficient, inadequate or dangerous; or

                    b.      You have failed to fulfill the terms of a contract or agreement;

                    if such property can be restored to use by:

                    a.      The repair, replacement, adjustment or removal of “your product”
                            or “your work”; or

                    b.      Your fulfilling the terms of the contract or agreement.

                                                     ***



             13.    “Occurrence” means an accident, including continuous or repeated exposure
                    to substantially the same general harmful conditions.

                                                     ***




00831271-1                                            10
         Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 11 of 22




             16.   “Products-completed operations hazard”:

                   a.     Includes all “bodily injury” and “property damage” occurring away
                          from premises you own or rent and arising out of “your product” or
                          “your work” except:

                          (1)     Products that are still in your physical possession; or

                          (2)     Work that has not yet been completed or abandoned.
                                  However, “your work” will be deemed completed at the
                                  earliest of the following times:

                                  (a)     When all of the work called for in your contract has
                                          been completed.

                                  (b)     When all of the work to be done at the job site has
                                          been completed if your contract calls for work at
                                          more than one job site.

                                  (c)     When that part of the work done at a job site has
                                          been put to its intended use by any person or
                                          organization other than another contractor or
                                          subcontractor working on the same project.

                                  Work that may need service, maintenance, correction, repair
                                  or replacement, but which is otherwise complete, will be
                                  treated as completed.


                                                   ***

             17.   “Property damage” means:

                   a.     Physical injury to tangible property, including all resulting loss of use
                          of that property. All such loss of use shall be deemed to occur at the
                          time of the physical injury that caused it; or

                   b.     Loss of use of tangible property that is not physically injured. All
                          such loss of use shall be deemed to occur at the time of the
                          “occurrence” that caused it.


                                                   ***



00831271-1                                           11
         Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 12 of 22




             18.   “Suit” means a civil proceeding in which damages because of “bodily
                   injury”, “property damage” or “personal and advertising injury” to which
                   this insurance applies are alleged. “Suit” includes:

                   a.     An arbitration proceeding in which such damages are claimed and to
                          which the insured must submit or does submit with our consent; or

                   b.     Any other alternative dispute resolution proceeding in which such
                          damages are claimed and to which the insured submits with our
                          consent.

                                                  ***


             20.   “Your product” means:

                   a.     Any goods or products, other than real property, manufactured,
                          sold, handled, distributed or disposed of by:

                          (1)     You;

                          (2)     Others trading under your name; or

                          (3)     A person or organization whose business or assets you have
                                  acquired; and

                   b.     Containers (other than vehicles), materials, parts or equipment
                          furnished in connection with such goods or products.

                   “Your product” includes:

                   a.     Warranties or representations made at any time with respect to the
                          fitness, quality, durability, performance or use of “your product”;
                          and

                   b.     The providing of or failure to provide warnings or instructions.

                   “Your product” does not include vending machines or other property rented
                   to or located for the use of others but not sold.

             21.   “Your work” means:

                   a.     Work or operations performed by you or on your behalf; and



00831271-1                                          12
         Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 13 of 22




                    b.     Materials, parts or equipment furnished in connection with such
                           work or operations.

                    “Your work” includes:

                    a.     Warranties or representations made at any time with respect to the
                           fitness, quality, durability, performance or use of “your work”, and

                    b.     The providing of or failure to provide warnings or instructions.

                                                    ***



                                                       23.

             The CG 00 01 07 98 form contains the following exclusions in Section I, Part 2., which

states this insurance does not apply to:

                                                    ***

                    j.     Damage To Property

                           “Property damage” to:

                           (1)    Property you own, rent, or occupy;

                           (2)    Premises you sell, give away or abandon, if the “property
                                  damage” arises out of any part of those premises;

                           (3)    Property loaned to you;

                           (4)    Personal property in the care, custody or control of the
                                  insured;

                           (5)    That particular part of real property on which you or any
                                  contractors or subcontractors working directly or indirectly
                                  on your behalf are performing operations, if the “property
                                  damage” arises out of those operations; or

                           (6)    That particular part of any property that must be restored,
                                  repaired or replaced because “your work” was incorrectly
                                  performed on it.


00831271-1                                           13
         Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 14 of 22




                      Paragraphs (1), (3) and (4) of this exclusion do not apply to
                      “property damage” (other than damage by fire) to premises,
                      including the contents of such premises, rented to you for a period
                      of 7 or fewer consecutive days. A separate limit of insurance applies
                      to Damage To Premises Rented To You as described in Section III
                      – Limits Of Insurance.

                      Paragraph (2) of this exclusion does not apply if the premises are
                      “your work” and were never occupied, rented or held for rental by
                      you.

                      Paragraphs (3), (4), (5) and (6) of this exclusion do not apply to
                      liability assumed under a sidetrack agreement.

                      Paragraph (6) of this exclusion does not apply to “property damage”
                      included in the “products-completed operations hazard”.

                k.    Damage To Your Product

                      “Property damage” to “your product” arising out of it or any part of
                             it.

                l.    Damage To Your Work

                      “Property damage” to “your work” arising out of it or any part of it
                      and included in the “products-completed operations hazard”. This
                      exclusion does not apply if the damaged work or the work out of
                      which the damage arises was performed on your behalf by a
                      subcontractor.

                m.    Damage To Impaired Property Or Property Not Physically Injured

                      “Property damage” to “impaired property” or property that has not
                      been physically injured, arising out of:

                      (1)     A defect, deficiency, inadequacy or dangerous condition in
                              “your product” or “your work”; or

                      (2)     A delay or failure by you or anyone acting on your behalf to
                              perform a contract or agreement in accordance with its
                              terms.

                      This exclusion does not apply to the loss of use of other property
                      arising out of sudden and accidental physical injury to “your
                      product” or “your work” after it has been put to its intended use.

00831271-1                                       14
         Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 15 of 22




                    n.      Recall Of Products, Work Or Impaired Property

                            Damages claimed for any loss, cost or expense incurred by you or
                            others for the loss of use, withdrawal, recall, inspection, repair,
                            replacement, adjustment, removal or disposal of:

                            (1)     “Your product”;

                            (2)     “Your work”; or

                            (3)     “Impaired property”;

                            if such product, work, or property is withdrawn or recalled from the
                            market or from use by any person or organization because of a
                            known or suspected defect, deficiency, inadequacy or dangerous
                            condition in it.

                                                      ***




                                                       24.

             The ASIC policies also contain the following Exterior Insulation and Finish Systems

(EIFS) exclusion, form ES 98 095 05 04, which states:


                                     ES 98 95 05 04
                EXTERIOR INSULATION AND FINISH SYSTEM (EIFS) EXCLUSION

             This Endorsement shall not serve to increase our limits of insurance, as described in
             SECTION III – LIMITS OF INSURANCE.

             The following exclusion is added to SECTION I, COVERAGE A. and
             COVERAGE B., Par. 2. of the policy. This insurance does not apply to:

             Bodily injury, property damage or personal and advertising injury arising out of or
             caused by the actual or alleged:

                    1.      Design, construction, fabrication, preparation, installation,
                            application, maintenance, or service of an “exterior insulation and


00831271-1                                             15
         Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 16 of 22




                            finish system” (commonly referred to as synthetic stucco) or any
                            part thereof.

                    2.      Any work or operations with respect to any exterior component,
                            fixture or feature of any structure if an “exterior insulation and finish
                            system” is used on that particular part of that structure.

             For the purposes of this endorsement, an “exterior insulation and finish system”
             means an exterior cladding or finish system used on any part of any structure, and
             consisting of:

                    a.      a rigid or semi-rigid insulation board made of expanded polystyrene
                            or other materials;

                    b.      the adhesive and/or mechanical fasteners used to attach the
                            insulation board to the substrate;

                    c.      a reinforced base coat; and

                    d.      a finish coat providing surface texture and color.

             All other terms, conditions and exclusions under the policy are applicable to this
             Endorsement and remain unchanged.
                                                     ***


                                                      25.

             The ASIC policies also contain the following Mold and Mildew exclusion, form ES 98 115

05 04, which states:


                                   MOLD AND MILDEW EXCLUSION

             This Endorsement shall not serve to increase our limits of insurance, as described in
             SECTION III – LIMITS OF INSURANCE.

             In consideration of the payment of premiums, it is hereby agreed that the following
             exclusion is added to SECTION I, COVERAGE A. and COVERAGE B., Par. 2.
             of the policy.

             A.     This insurance does not apply to any of the following:



00831271-1                                             16
         Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 17 of 22




                    1.      “Bodily injury”, “property damage” or “personal and advertising
                            injury” arising out of, relating to or resulting from the actual or
                            alleged existence, ingestion, inhalation, abatement, testing,
                            monitoring, remediation, “enclosure”, decontamination, repair or
                            removal of “mold, mildew or fungus” in any form.

                    2.      Any loss, cost, expense or damages, whether actual or alleged, arising
                            out of, relating to, or resulting from “mold, mildew or fungus” that
                            arises from any cause whatsoever, whether caused by any act or
                            omission of any insured or any third party, whether caused by
                            chronic water intrusion into the building envelope, whether caused
                            by the presence of water on or in any substance or substrate,
                            whether caused by construction defects, whether caused by action or
                            inaction of any insured or any third party, whether caused by any act
                            of God, or whether caused by any combination of factors.

                    3.      “Bodily injury”, “property damage” or “personal and advertising
                            injury” or repair, replacement, remediation, decontamination or
                            removal of any material or building structure or member arising out
                            of the existence, ingestion, inhalation, abatement, testing,
                            monitoring, enclosure”, “microbiological decontamination”,
                            remediation, repair or removal of any contamination that causes any
                            alleged chemical sensitivity.

             We have no duty to defend any insured, investigate any “occurrence”, offense or
             “suit” against any insured, settle any claim on behalf of any insured, or indemnity
             any insured with regard to any “occurrence”, offense or “suit” that arises out of any
             contamination, “bodily injury”, “property damage” or “personal and advertising
             injury” caused by or arising out of the existence of “mold, mildew or fungus” in any
             form whether the “mold, mildew or fungus” is the sole cause, concurrent cause,
             partial cause, or contributing cause of any damage or injury claimed.

             If you investigate or defend any such “occurrence”, offense or “suit”, we have no
             duty to pay the expenses of the investigation or defense, nor do we have any duty to
             reimburse you.

             B.     SECTION V - DEFINITIONS is amended to add the following additional
                    definition:

                    1.      “Enclosure” means those procedures and operations required to
                            construct an airtight, impermeable wall, ceiling or other permanent
                            barrier around surfaces contaminated by a material or substance in
                            order to prevent the discharge, dispersal, release or escape of any
                            part of that material substance.


00831271-1                                             17
         Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 18 of 22




                    2.      “Microbiological decontamination” means those activities,
                            procedures or operations required to clean up, detoxify, dilute,
                            remove or abate microorganisms, fungi, bacteria, allergens and other
                            similar matter.

                    3.      “Mold, Mildew or Fungus” means any plantlike group that does not
                            produce chlorophyll and derives food either by decomposing organic
                            matter from dead plants and animals or by parasitic attachment to
                            living organisms or any substance specifically or commonly referred
                            to as mold, mildew or fungus.

             All other terms, conditions and exclusions under the policy are applicable to this
             Endorsement and remain unchanged.

                                                     ***

                                                      26.

             The Insuring Agreement of the four umbrella policies is modified by the following

Endorsement:


                                               XS 00 213 06 08

1.     INSURING AGREEMENT
      a. We will pay on behalf of the insured the “ultimate net loss” in excess of the
        “applicable underlying limit ”, which the insured becomes legally obligated to pay as
         damages because of “bodily injury”, “property damage”,“personal injury” or
        “advertising injury” to which this insurance and the “underlying insurance” apply. This
          insurance applies only to:
          (1) “Bodily Injury” or “property damage”:
              (a) Occurring during the policy period; and
              (b) Caused by an “occurrence” during the policy period that takes place in the
                 “coverage territory”; and
          (2) “Personal injury” or “advertising injury” caused by an “offense” committed in the
                  “coverage territory” and during the policy period.
             The coverage provided by this policy will:
             (1) Follow the terms, definitions, conditions and exclusions that are contained in the
                “underlying insurance”, unless otherwise directed by this policy, including any
                 attached endorsements; and
             (2) Not be broader than that provided by the “underlying insurance”.



00831271-1                                             18
         Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 19 of 22




All other terms, conditions and exclusions under the policy are applicable to this Endorsement and
remain unchanged.
                                               ***




                                                      27.

             The umbrella policies also contain the following exclusions in Section I, Part 3., which state

that this insurance does not apply to:

                                                     ***

                    j.      “Property damage” to:

                            (1)     Property you own, rent, or occupy;

                            (2)     Premises you sell, give away or abandon, if the “property
                                    damage” arises out of any part of those premises;

                            (3)     Property loaned to you;

                            (4)     Personal property in the care, custody or control of the
                                    insured;

                            (5)     That particular part of real property on which you or any
                                    contractors or subcontractors working directly or indirectly
                                    on your behalf are performing operations, if the “property
                                    damage” arises out of those operations; or

                            (6)     That particular part of any property that must be restored,
                                    repaired or replaced because “your work” was incorrectly
                                    performed on it.


                    k.      “Property damage” to “your product” arising out of it or any part of
                            it.

                    l.      “Property damage” to “your work” arising out of it or any part of it
                             and included in the “products-completed operations hazard”.

                    m.      “Claims” or “suits” “arising from” “impaired property” or property
                            that has not been physical injured, arising out of:

00831271-1                                             19
         Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 20 of 22




                            (1)    A defect, deficiency, inadequacy or dangerous condition in
                                   “your product” or “your work”; or

                            (2)    A delay or failure by you or anyone acting on your behalf to
                                   perform a contract or agreement in accordance with its
                                   terms.


                    n.      Recall Of Products, Work Or Impaired Property

                            Damages claimed for any loss, cost or expense incurred by you or
                            others for the loss of use, withdrawal, recall, inspection, repair,
                            replacement, adjustment, removal or disposal of:

                            (1)    “Your product”;

                            (2)    “Your work”; or

                            (3)    “Impaired property”;

                            if such product, work, or property is withdrawn or recalled from the
                            market or from use by any person or organization because of a
                            known or suspected defect, deficiency, inadequacy or dangerous
                            condition in it.

                                                     ***

                                                     28.

             Pursuant to the above policy language, ASIC is entitled to a declaration that the ASIC

Policies do not provide coverage to Defendants for the claims brought in the Amended Petition by

the PUA, and that ASIC has no obligation to defend or indemnify them in relation to same.


                                                     29.

             ASIC is entitled to a declaration that coverage for the PUA claims in the Amended Petition

are excluded by one or more exclusions in the ASIC Policies.




00831271-1                                            20
         Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 21 of 22




                                                      30.

             Specifically, ASIC is entitled to a declaration that exclusions j. through n. as provided above

and contained in the ASIC Policies exclude coverage for the PUA claims in the Amended Petition,

and that ASIC has no obligation to defend or indemnify the Defendants in relation to same.

                                                       31.

             ASIC is further entitled to a declaration that it has no duty to defend or indemnify under the

insuring agreement and exclusions j. through n of the umbrella policies.

                                                      32.

             ASIC further pleads the terms, conditions, provisions and limitations contained in the

Policies as if copied herein in extenso.



             WHEREFORE, TIG Insurance Company, as successor by merger to American Safety

Indemnity Company (“ASIC”) prays that Defendants be cited to appear and answer the

Complaint herein within the delays fixed by law and that after due proceedings are had, that there

be judgment herein in favor of ASIC declaring that:

   (1)       TIG Insurance Company, as successor by merger to American Safety Indemnity

   Company (“ASIC”) has no contractual obligation under the Policies to defend or provide

   coverage to the Defendants for any attorneys' fees or costs incurred by them in defending the

   Underlying Action, or damages awarded in favor of the PUAs, or damages that the Defendants

   agree to pay in settlement of the Underlying Action;

   (2)       Awarding to TIG Insurance Company, as successor by merger to American Safety

   Indemnity Company (“ASIC”) its costs of suit and attorneys' fees reasonably and necessarily

   incurred;

00831271-1                                             21
         Case 2:20-cv-00262-JTM-KWR Document 1 Filed 01/24/20 Page 22 of 22




   (3)       For all other general and equitable relief as is reasonable.


                                                      Respectfully submitted,


                                                             /s/ David F. Bienvenu
                                                      David F. Bienvenu, (#3070)
                                                      Joshua M. Hudson, (#31196)
                                                      Simon, Peragine, Smith & Redfearn, L.L.P.
                                                      1100 Poydras Street, 30th Floor
                                                      New Orleans, LA 70163
                                                      Telephone: (504) 569-2030
                                                      Facsimile: (504) 569-2999
                                                      Attorneys for Plaintiff, TIG Insurance Company,
                                                      As successor by merger to American Safety
                                                      Indemnity Company (“ASIC”)




00831271-1                                               22
